 1   GEORGE E. WASHINGTON, State Bar No. 46281
     PETER G. WASHINGTON, State Bar No. 230514
 2   WASHINGTON & WASHINGTON
     1600 Humboldt Road, Suite 2
 3   Chico, California 95928
     Telephone: (530) 345-0821
 4   Facsimile: (530) 342-2242
 5   Attorneys for Defendant, HECTOR LOPEZ, M.D.
 6

 7                                   UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSEPH DANIEL NEVIS,                 )                  CASE NO. 2:17-cv-02295-JAM-AC
                                          )
11                          Plaintiff,    )                  STIPULATION AND ORDER TO ALLOW
                                          )                  DEFENDANT HECTOR LOPEZ, M.D., TO
12           vs.                          )                  PROPOUND ADDITIONAL
                                          )                  INTERROGATORIES ON PLAINTIFF
13   RIDEOUT MEMORIAL HOSPITAL; HECTOR )
     LOPEZ, M.D.; NATIONAL RAILROAD       )                  [F.R.C.P. Rule 33; Rule 26]
14   PASSENGER CORPORATION, individually  )
     and dba AMTRAK; DOE 51 ENGINEER; DOE )
15   52 CONDUCTOR; DOES 53-55 TRAIN       )
     OPERATORS; UNION PACIFIC RAILROAD    )
16   COMPANY; and DOES 1-50 and 56-75,    )
     inclusive                            )
17                          Defendants.   )
                                          )
18

19          IT IS HEREBY STIPULATED by and between the plaintiff, JOSEPH DANIEL NEVIS and
20   defendant, HECTOR LOPEZ, M.D., by and through their respective counsel, that defendant HECTOR
21   LOPEZ, M.D., may propound an additional 15 interrogatories on the plaintiff designed to ascertain
22   plaintiff’s economic damages.
23          This Stipulation is made on the grounds that there are questions relating to plaintiff’s economic
24   damages that plaintiff was unable to answer during his deposition. These additional interrogatories are
25   necessary to ascertain this information, are not designed to annoy, embarrass or oppress the plaintiff,
26   and are consistent with Rule 26(b)(2).
27   ...
28   ...

     STIPULATION TO ALLOW HECTOR LOPEZ, MD TO PROPOUND ADDITIONAL INTERROGATORIES ON PLAINTIFF           1
 1          This stipulation may be executed in separate counterparts and/or by facsimile.
 2          IT IS HEREBY STIPULATED.
 3
     DATED: July 3, 2019                         McELFISH LAW FIRM
 4

 5                                               By:          /s/ Raymond D. McElfish_______
                                                         Raymond D. McElfish
 6                                                       Attorneys for Plaintiff JOSEPH DANIEL NEVIS
 7
     DATED: July 3, 2019                         WASHINGTON & WASHINGTON
 8

 9                                               By:           /s/ George E. Washington_______
                                                         George E. Washington
10                                                       Peter G. Washington
                                                         Attorneys for Defendant
11                                                       HECTOR LOPEZ, M.D.

12

13

14                                                 ORDER

15          The parties, having stipulated, and consideration of the moving documents, and good cause

16   appearing,

17          IT IS SO ORDERED.

18   Dated: July 12, 2019

19

20                                               HONORABLE JOHN A. MENDEZ
                                                 EASTERN DISTRICT COURT OF CALIFORNIA
21
                                                 ALLISON CLAIRE
22                                               UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28


     STIPULATION TO ALLOW HECTOR LOPEZ, MD TO PROPOUND ADDITIONAL INTERROGATORIES ON PLAINTIFF    2
